DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 is being considered by the examiner.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
claims 1, 14 and 20, the “and” at (line 5, claim 1), (line 7, claim 14) and (line 6, claim 20) should be deleted.  
Claims 2 – 8 and 15 – 19 are dependent claims and thus objected.
Regarding claim 8, the comma “,” in line 3 should be replaced by semicolon “;”
Regarding claim 14, the limitation “a memory for storing computer readable instructions” should apparently be -- a memory storing computer readable instructions --.
Claims 15 – 19 are dependent claims and thus also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al., (US 2005/0225530 A1) (hereinafter “Evans”).

	Evans discloses; 
Regarding claim 1, a method for adapting a handle device to a third-party application, performed by a terminal in a shield environment, the method comprising the following operations: 
identifying the third-party application currently run by the terminal and an activity page currently displayed by the third-party application [i.e., an application program i.e., driving game application 36a begins execution at step 701 (page 5, para 0059), (page 6, para 0065), (see figures 7 and 8)]; 
capturing a handle event generated by the handle device connected to the terminal [i.e., input device manager 801 receives the notification of device events from the game controller 66 (page 6, para 0065), (see figure 8)]; and 
analyzing the handle event to obtain an analyzing result, and converting the analyzing result to a first touch event used for controlling the activity page [i.e., the input device manager 801 performs lookup in mapping 220, and determines that the data received is correlated with the semantic “ACCELERATE”, which in turn is correlate with the action “speed up” (page 6, para 0065), (see figure 8)]; and 
transmitting the first touch event to the third-party application for execution, so that the third- party application controls the activity page [i.e., the input device manager 801 then sends into the input stream of driving application 36a data representing an instruction to perform the “speed up” action (page 6, para 0065), (see figure 8)].  
Regarding claim 2, the method according to claim 1, wherein capturing the handle event generated by the handle device connected to the terminal comprises: monitoring an event transmitted by an operating system service layer to an operating system application framework layer, and capturing the event in a case that the monitored event is a handle event, wherein the handle event is detected by an operating system bottom layer and forwarded to the operating system service layer [i.e., input device manager 801 receives the notification of device events from the game controller 66 (page 6, para 0065), (see figure 8) i.e., the applications invoke methods in Mapper API to obtain information about input devices connected to the computer system 20 and to configure the system for interactions between the input device and the application (page 10, para 0100), (see figure 10)]. 
Regarding claim 9, the method according to claim 1, further comprising: 
monitoring a second touch event triggered by a terminal screen touch operation while capturing the handle event; generating a multi-touch event according to the first touch event and the second touch event in a case that the second touch event is detected [i.e., input device manager 801 receives the notification of device events from the game controller 66 (page 6, para 0065), (see figure 8)]; and
transmitting the multi-touch event to the third-party application for execution [i.e., the input device manager 801 then sends into the input stream of driving application 36a data representing an instruction to perform the “speed up” action (page 6, para 0065), (see figure 8)].  
Regarding claim 10, the method according to claim 1, wherein analyzing the handle event to obtain the analyzing result comprises: 
analyzing the handle event, and extracting, from the analyzing result, component identification information and action information of a controlled component on the handle device [i.e., the input device manager 801 performs lookup in mapping 220, and determines that the data received is correlated with the semantic “ACCELERATE”, which in turn is correlate with the action “speed up” (page 6, para 0065), (see figure 8)]; 
querying a mapping relationship between the component identification information and a button identifier on the activity page to obtain a button identifier matching the component identification information [i.e., the input device manager 801 lookup in to the mapping 220 (see figure 8), (page 6, para 0065)], and determining a target button according to the obtained button identifier, wherein the obtained button identifier is a target button identifier [i.e., the input device manager 801 performs lookup in mapping 220, and determines that the data received is correlated with the semantic “ACCELERATE”, which in turn is correlate with the action “speed up” (page 6, para 0065), (see figure 8)]; and 
generating the first touch event according to the target button identifier and the action information [i.e., the input device manager 801 then sends into the input stream of driving application 36a data representing an instruction to perform the “speed up” action (page 6, para 0065), (see figure 8)].   
Regarding claim 14, an apparatus for adapting a handle device to a third-party application, comprising a memory for storing computer readable instructions [i.e., system memory 22 including application programs 36 (see figure 1)] and a processor [i.e., processing unit 21 (see figure 1)] in communication with the memory, wherein the processor is configured to run a shield environment and execute the computer readable instructions to cause the apparatus to: 
identify the third-party application currently run by the terminal and an activity page currently displayed by the third-party application [i.e., an application program i.e., driving game application 36a begins execution at step 701 (page 5, para 0059), (page 6, para 0065), (see figures 7 and 8)]; 
capture a handle event generated by the handle device connected to the terminal [i.e., input device manager 801 receives the notification of device events from the game controller 66 (page 6, para 0065), (see figure 8)]; and 
analyze the handle event to obtain an analyzing result, and converting the analyzing result to a first touch event used for controlling the activity page [i.e., the input device manager 801 performs lookup in mapping 220, and determines that the data received is correlated with the semantic “ACCELERATE”, which in turn is correlate with the action “speed up” (page 6, para 0065), (see figure 8)]; and 
transmit the first touch event to the third-party application for execution, so that the third- party application controls the activity page [i.e., the input device manager 801 then sends into the input stream of driving application 36a data representing an instruction to perform the “speed up” action (page 6, para 0065), (see figure 8)].  
Regarding claim 15, the apparatus according to claim 14, wherein, when the processor is configured to cause the apparatus to capture the handle event generated by the handle device connected to the apparatus, the processor is configured to cause the apparatus to: monitor an event transmitted by an operating system service layer to an operating system application framework layer, and capture the event in a case that the monitored event is a handle event, wherein the handle event is detected by an operating system bottom layer and forwarded to the operating system service layer [i.e., input device manager 801 receives the notification of device events from the game controller 66 (page 6, para 0065), (see figure 8) i.e., the applications invoke methods in Mapper API to obtain information about input devices connected to the computer system 20 and to configure the system for interactions between the input device and the application (page 10, para 0100), (see figure 10)].  
Regarding claim 20, a non-transitory storage medium storing computer readable instructions for adapting a handle device to a third-party application, the computer readable instructions, when executed by a processor, cause the processor to [i.e., system memory 22 including application programs 36 (see figure 1)]:
identify the third-party application currently run by the terminal and an activity page currently displayed by the third-party application [i.e., an application program i.e., driving game application 36a begins execution at step 701 (page 5, para 0059), (page 6, para 0065), (see figures 7 and 8)]; 
capture a handle event generated by the handle device connected to the terminal [i.e., input device manager 801 receives the notification of device events from the game controller 66 (page 6, para 0065), (see figure 8)]; and 
analyze the handle event to obtain an analyzing result, and converting the analyzing result to a first touch event used for controlling the activity page [i.e., the input device manager 801 performs lookup in mapping 220, and determines that the data received is correlated with the semantic “ACCELERATE”, which in turn is correlate with the action “speed up” (page 6, para 0065), (see figure 8)]; and 
transmit the first touch event to the third-party application for execution, so that the third- party application controls the activity page [i.e., the input device manager 801 then sends into the input stream of driving application 36a data representing an instruction to perform the “speed up” action (page 6, para 0065), (see figure 8)].

Allowable Subject Matter
Claims 3 – 8, 11 – 13 and 16 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, Evans failed to disclose the method according to claim 2, wherein before monitoring the event transmitted by the operating system service layer to the operating system application framework layer, the method further comprises: calling an agent process used for implementing interaction between the third-party application and the shield environment; and reflecting, in 
Instead, Evans discloses issuing, from the application, a call to enumerate a suitability of input devices installed in the system, the call including an array of actions that the application uses; in response to the application call, examining the input devices installed on the system by comparing controls on the input devices with actions used by the application; ranking the input devices based on the comparison;  and providing the application with at least the highest ranked input device that most closely matches the actions of the application.
Regarding claim 11, the prior art of record, Evans failed to disclose the method according to claim 1, wherein before identifying the third-party application currently run by the terminal and the activity page currently displayed by the third-party application, the method further comprises: 19PCT080/US29obtaining an actual program component of the third-party application other than the activity page when starting the third-party application, generating a simulation program component corresponding to the actual program component through a reflection mechanism, and activating the simulation program component, wherein the simulation program component is configured to replace the actual program component in the third-party application; and deleting the simulation program component when the third-party application exits.
Instead, Evans discloses issuing, from the application, a call to enumerate a suitability of input devices installed in the system, the call including an array of actions that the application uses; in response to the application call, examining the input devices installed on the system by comparing controls on the input devices with actions used by the application; ranking the input devices based on the comparison;  and providing the application with at least the highest ranked input device that most closely matches the actions of the application.
Regarding claim 12, the prior art of record, Evans failed to disclose The method according to claim 1, further comprising: obtaining an installation package of the third-party application when the third-party application attempts to start in the shield environment for the first time; constructing a private access path for the third-party application according to the installation package; generating a required folder for the third-party application according to the private access path; and copying a shared object file in the installation package to the shield environment according to the private access path.

Regarding claim 13, the prior art of record, Evans failed to disclose The method according to claim 1, wherein before identifying the third-party application currently run by the terminal and the activity page currently displayed by the third-party application, the method further comprises: assigning a process to the third-party application, and starting the third-party application through the assigned process; and recycling the assigned process and releasing resources allocated for the assigned process when the third-party application exits.
Instead, Evans discloses issuing, from the application, a call to enumerate a suitability of input devices installed in the system, the call including an array of actions that the application uses; in response to the application call, examining the input devices installed on the system by comparing controls on the input devices with actions used by the application; ranking the input devices based on the comparison;  and providing the application with at least the highest ranked input device that most closely matches the actions of the application.
Regarding claim 16, the prior art of record, Evans failed to disclose the apparatus according to claim 15, wherein, when the processor is configured to cause the apparatus to monitor the event transmitted by the operating system service layer to the operating system application framework layer, the processor is configured to further cause the apparatus to: call an agent process used for implementing interaction between the third-party application and the shield environment; and reflect, in the agent process, a first function object in an operating system that is related to the handle event, to generate a second function object that can be called by the shield environment.
Instead, Evans discloses a system comprising a memory including instructions for issuing, from the application, a call to enumerate a suitability of input devices installed in the system, the call including an array of actions that the application uses; in response to the application call, examining the input .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leatham (US 6,727,884 B1) discloses mapping input device controls to software actions.
Kulanko (US 8,214,539 B1) discloses command mapping systems relating input devices to application program interfaces.
Kipman (US 2010/0199229 A1) discloses mapping a natural input device to a legacy system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.